           CASE 0:18-cv-03187-JNE-LIB Doc. 56 Filed 09/14/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Joseph Anthony Favors,

              Plaintiff,

v.                                                     Case No. 18-cv-3187 (JNE/LIB)
                                                       ORDER
Chase Bank,
Mrs. W. White, and
Alltran Financial LP,

              Defendants.

      In a Report and Recommendation dated August 10, 2020, the Honorable Leo I.

Brisbois, United States Magistrate Judge, recommended that the action, as alleged against

Defendant Mrs. W. White, be dismissed without prejudice. Plaintiff subsequently moved

to withdraw the case with respect to White without prejudice. The Court accepts the

recommended disposition [Docket No. 53].

      Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

      1.      The action, as alleged against Defendant Mrs. W. White, is DISMISSED
              WITHOUT PREJUDICE.

      2.      The Clerk of Court shall terminate Docket No. 55.

Dated: September 14, 2020
                                                       s/ Joan N. Ericksen
                                                       JOAN N. ERICKSEN
                                                       United States District Judge
